For Further Information, Contact: Quality Systems, Inc. Susan J. Lewis 18111 Von Karman Avenue, Suite 600 Phone: (303) 804-0494 Irvine, CA92612 slewis@qsii.com Phone: (949) 255-2600 Paul Holt, CFO, pholt@qsii.com FOR IMMEDIATE RELEASE July 30, 2009 QUALITY SYSTEMS REPORTS FIRST QUARTER RESULTS IRVINE, Calif. — July 30, 2009 Quality Systems, Inc. (NASDAQ:QSII) today announced the results of operations for its fiscal 2010 first quarter ended June 30, 2009.The Company posted record net revenues of $66.6 million in the first quarter, an increase of 21% from the $55.2 million generated during the same quarter of the prior year.The Company reported net income of $10.3 million, down 7% when compared to net income of $11.1 million earned in the comparable quarter of the prior year.Fully diluted earnings per share was $0.36 in the quarter, which was down 10% compared to $0.40 per share earnings recorded in the same quarter last year. The Company’s results continue to be impacted by the delays in purchasing decisions related to uncertainty surrounding the American Recovery and Reinvestment Act of 2009 (“ARRA”), which was signed into law in February 2009.Results were further impacted by investments in selling, marketing, implementation and development in preparation for expected future growth related to the ARRA. For the quarter, the Company’s NextGen Healthcare Information Systems division posted revenue of $62.8 million, up 23% over the same quarter of the prior year and operating income of $19.4 million, down 3% over the same quarter of the prior year. Quality Systems, Inc. will hold a conference call to discuss first quarter end financial results on Thursday, July 30, 2009 at 9:00 am ET (6:00 a.m. PT).All participants should dial 877-941-7133 at least ten minutes prior to the start of the call.International callers should dial 480-629-9031.To hear a live web simulcast or to listen to the archived web cast following completion of the call, please visit the company web site at www.qsii.com, click on the "Investor Relations" tab, then select "Conference Calls," to access the link to the call.To listen to a telephone replay of the conference call, please dial 1-800-406-7325 and enter reservation identification number 4121627.The replay will be available from approximately 12:00 PM ET on Thursday, July 30, 2009, through 11:59 PM ET on Thursday, August 6, 2009. A transcript of the conference call will be made available on the QSII website (www.qsii.com). About Quality Systems, Inc.
